EXHIBIT 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Agreement is between George S. Wiedemann (for himself, his spouse and
anyone acting for him) (the “Executive”) and Rewards Network Inc. (for itself or
any affiliated company, or its or their present and past officers, directors,
supervisors, employees and anyone else acting for it or them) (the “Employer”).

 

WHEREAS, the Employer currently employs the Executive as President and Chief
Executive Officer; and

 

WHEREAS, the employment relationship between the Employer and the Executive has
been terminated and Executive has resigned from Employer’s Board of Directors;
and

 

WHEREAS, the Employment Contract dated September 25, 2002 between the Employer
and Executive (the “Employment Agreement”) requires the Executive to sign a
written release of all claims against the Employer and all related individuals
and entities as a condition of receiving severance benefits; and

 

WHEREAS, the Employer and Executive wish to enter into this Severance and
Release Agreement (“Agreement”) in order to resolve amicably any differences
between them;

 

THEREFORE, the parties agree as follows:

 

1. Termination. Effective March 29, 2005 (“Termination Date”), the Executive’s
employment with the Employer will end.

 

2. Accrued Benefits. The Executive will be entitled to any accrued benefits as
of the Termination Date in the same manner as any other employee whose
employment with the Employer has terminated, all in accordance with the terms of
the Employer’s applicable benefit plans.



--------------------------------------------------------------------------------

3. Expense Reports. The Employer will reimburse the Executive for reasonable
expenses incurred through the Termination Date provided the Executive submits
appropriate expense reports detailing the expenses within 30 days of the
Termination Date.

 

4. Return of Employer Property. The Executive acknowledges and warrants that he
has returned to the Employer all Employer property in the Executive’s
possession, custody or control, including, but not limited to, confidential
information of the Employer, Blackberry personal digital assistant, computer
equipment, software and credit cards. To the extent that the Executive has not
returned such Employer property, he will do so promptly.

 

5. Severance Arrangements. The Employer will pay the Executive $515,000 (equal
to twelve months base salary) and $291,750 (representing the average of the
annual bonus the Executive has received during his employment with the Employer
for each of the prior two full fiscal years) all paid over the twelve month
period following the Termination Date on an equal basis in accordance with the
Employer’s normal bi-weekly salary schedule in the form of a salary continuation
(less applicable deductions). The Employer will pay Executive COBRA
reimbursement for the twelve month period following the Termination Date.

 

6. Future Cooperation. After the Termination Date, the Executive will cooperate
with, and assist the Employer in any investigations, proceedings or actions
relating to any matters in which he was involved or had knowledge while employed
by the Employer, subject to reimbursement for approved expenses.

 

7. Disclosure of Confidential Information. The Executive will not, without the
Employer’s prior written permission, directly or indirectly disclose to anyone
outside of the Employer any trade secrets or other confidential information of
the Employer, or any information

 

2



--------------------------------------------------------------------------------

received in confidence from third parties by the Employer or about third parties
by the Employer, as long as such matters remain trade secrets or confidential.
Trade secrets and other confidential information shall include any information
or material which has not been made available generally to the public and which
(a) is generated or collected by or utilized in the operations of the Employer
and relates to the actual or anticipated business or research or development of
the Employer; or (b) is suggested by or results from any task assigned to the
Executive by the Employer or work performed by the Executive for or on behalf of
the Employer.

 

8. Protection of Proprietary Interests. Pursuant to Paragraph 9 of the
Employment Agreement, and for a period of one year after the Termination Date,
the Executive will not directly or indirectly (i) be employed by, invest in
(except less than 5% of a publicly traded company), have an interest in or
perform work as a director, officer, independent contractor, partner or
consultant for any business in which the Company or any of its wholly owned,
directly or indirectly, affiliates is engaged at such date in any geographic
region in which the Company conducts business or as to which the Company has
currently targeted for expansion; (ii) or on behalf of the Executive or any
business with which the Executive may be associated, offer employment or a
consulting relationship to any person who is an employee of or a consultant to
the Company or any of its wholly owned, directly or indirectly, affiliates.

 

9. Confidentiality. Except as otherwise required by law, the parties agree that
the terms of this Severance Agreement and Release are strictly confidential and
must not be disclosed in any manner to any person. The only exceptions to this
prohibition on disclosure are to the parties’ attorneys and/or tax advisors, and
the Employer’s employees necessary to comply with the Employer’s obligations
under this Agreement, all of whom are similarly bound by this confidentiality
provision.

 

3



--------------------------------------------------------------------------------

10. Non-Admission. The parties agree that the Employer’s offer of this Severance
Agreement and Release and/or the payment of severance under this Agreement are
not an admission of any kind that the Executive has any viable claims against
the Employer or that the Employer admits to any liability whatsoever.

 

11. Release. The Executive releases the Employer with respect to any and all
known and unknown claims of any type to date arising out of any aspect of their
employment relationship or the termination of their employment relationship.
This includes, but is not limited to, breach of any implied or express
employment contracts, covenants or duties; entitlement to any pay or benefits,
including insurance benefits or attorney fees; claims for wrongful termination,
violation of public policy, defamation, emotional distress, invasion of privacy,
loss of consortium, negligence, other federal, state, local or common law
matters or any act or omission; or claims of discrimination based on age (Age
Discrimination in Employment Act) (“ADEA”), ancestry, color, concerted activity,
disability, entitlement to benefits, marital status, national origin, parental
status, race, religion, retaliation, sex, sexual harassment, sexual orientation,
source of income, union activity, veteran’s status or other protected status.
The Executive also acknowledges that he has not suffered any on-the-job injury
for which he has not already filed a claim.

 

12. Covenant Not To Sue. The Executive agrees not to sue the Employer for any
claims covered by the release in this Agreement. This agreement not to sue does
not apply to an ADEA claim to the extent such an exception is required by law.
If the Executive sues in

 

4



--------------------------------------------------------------------------------

violation of this Agreement, the Executive agrees (1) to pay all costs and
expenses incurred by the Employer in defending against a suit or enforcing this
Agreement, including court costs, expenses and reasonable attorney fees, or (2)
to be obligated upon written demand to repay to the Employer, as liquidated
damages, all of the payment paid to the Executive pursuant to this Agreement
except One Hundred Dollars ($100), and (3) in addition to either (1) or (2),
that the Employer shall not be obligated to continue payment to the Executive of
any remaining payments under this Agreement.

 

13. Exclusions from Release. Excluded from the release and the agreement not to
sue are any claims relating to or arising out of a party’s obligations under
this Agreement or which cannot be waived by law, and the filing of a
discrimination charge with a government agency. But the Executive agrees to
waive any right to any monetary recovery should any government agency pursue any
claims on the Executive’s behalf.

 

14. Modification. This Agreement may only be modified in a writing signed by
both parties. If any part of this Agreement is found to be illegal or invalid by
a final non-appealable ruling of a court of competent jurisdiction, it will be
deemed severed from this Agreement, and the remainder of the Agreement will
remain in effect and will be enforceable within the bounds of applicable law. If
any restriction or limitation in this Agreement is found to be unreasonable,
onerous or unduly restrictive, it will not be stricken in its entirety, but will
remain effective to the maximum extent permissible.

 

15. Waiver of Breach. Should the Executive breach any provision of this
Agreement, and should the Employer decide not to enforce its rights against the
Executive, that decision will not operate or be construed as a waiver of any
subsequent breach by the Executive. No such waiver will be valid unless in
writing and signed by an officer of the Employer.

 

5



--------------------------------------------------------------------------------

16. Attorney Fees. The prevailing party in any dispute regarding this Agreement
is entitled to payment of its reasonable attorneys’ fees and costs incurred in
enforcing this Agreement.

 

17. Complete Agreement. This Agreement resolves all matters between the
Executive and the Employer and supersedes any other written or oral agreement
between them.

 

18. Voluntariness. The Executive is signing this Agreement knowingly and
voluntarily, has not been coerced or threatened into signing this Agreement and
has not been promised anything else in exchange for signing this Agreement.

 

19. Attorney Consultation. By this Agreement, the Executive has been advised to
consult with an attorney of the Executive’s choice at the Executive’s own
expense before signing below.

 

20. Time Periods. The Executive has been given at least 21 days to consider this
Agreement. After the Executive signs this Agreement, the Executive has seven
days to revoke it by giving the Employer written notice of revocation via
facsimile to Bryan R. Adel, Senior Vice President, General Counsel, Secretary
and Chief Privacy Officer, at (312) 521-6768. If this Agreement is not revoked,
the Executive will receive the severance and other benefits provided in this
Agreement.

 

21. Jurisdiction, Choice of Law, Injunctive Relief, and Attorney Fees. The
parties consent to the jurisdiction of the courts of Illinois and the
application of Illinois law with respect to any matter or thing arising out of
this Agreement. In the event of a breach or a threatened

 

6



--------------------------------------------------------------------------------

breach of this Agreement by the Executive, the Executive acknowledges that the
Employer will face irreparable injury which may be difficult to calculate in
dollar terms and that the Employer shall be entitled, in addition to remedies
otherwise available at law or in equity, to temporary restraining orders and
preliminary injunctions and final injunctions enjoining such breach or
threatened breach. In the event the Employer shall successfully enforce any part
of this Agreement through legal proceedings, the Executive agrees to pay the
Employer all costs and attorneys’ fees reasonably incurred by the Employer in
connection therewith.

 

Signed:

 

/s/ George S. Wiedemann

--------------------------------------------------------------------------------

 

/s/ Bryan R. Adel

--------------------------------------------------------------------------------

EXECUTIVE

 

REWARDS NETWORK INC.

April 15, 2005

--------------------------------------------------------------------------------

 

April 26, 2005

--------------------------------------------------------------------------------

DATE

 

DATE

 

7